Citation Nr: 1015214	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  06-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left eye disorder 
to include as secondary to service-connected right eye 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

 
INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In October 2008, the Board remanded this matter to the RO 
for a VA examination and opinion.  The RO continued the 
denial of the claim (as reflected in the April 2009 
supplemental statement of the case (SSOC)) and returned 
this matter to the Board for further appellate 
consideration.  The Board remanded this matter again in May 
2009 for substantial compliance with the previous remand.  
Unfortunately, for the reasons discussed below, the Board 
finds that there still has not been substantial compliance 
with the remand directives and that it may not proceed with 
a decision at this time.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the July 2009 Board remand 
requested that the VA examiner who conducted the VA 
examination in February 2009 offer an opinion on whether 
the Veteran's cataract of the left eye post status 
extracapsular cataract extraction was at least as likely as 
not etiologically related to the Veteran's injury of the 
right eye in service or is otherwise related to military 
service to include any symptomatology shown in service and 
to provide a rationale for her opinion.  Although, the 
examiner provided an opinion with respect to the question 
in the remand directive, she did not provide any rationale 
to support her opinion.  The Board emphasizes that the U.S. 
Court of Appeals for Veterans Claims has held that the 
probative value of a medical opinion comes from the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Based on the foregoing, the Board finds 
that a remand is necessary in order to comply with the 
previous remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the claims 
folder to the VA examiner who 
conducted the VA examination in 
February 2009 for an opinion.  The 
examiner is requested provide a 
rationale for her conclusions in the 
October 2009 VA opinion.  A 
discussion of the facts and the 
medical principles involved will be 
of considerable assistance to the 
Board.

2.	If the examiner who conducted the 
February 2009 VA examination is 
unavailable, then the RO should 
provide the Veteran with a VA 
examination from an ophthalmologist 
to determine the etiology of the 
Veteran's cataract of the left eye 
or any left eye disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all 
findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The ophthalmologist 
should state whether or not cataract 
of the left eye post status 
extracapsular cataract extraction 
and sulcus intraocular lens and any 
other left eye disorder found on 
examination is at least as likely as 
not (i.e., a fifty percent or 
greater probability), etiologically 
related to the veteran's injury of 
the right eye in service or is 
otherwise related to military 
service to include any 
symptomatology shown in service.  
The ophthalmologist should also 
comment on whether it is at least as 
likely as not (i.e., a fifty percent 
or greater probability) that the 
veteran's service-connected right 
eye disorder caused or aggravated 
the veteran's left eye disorder.  
The ophthalmologist should provide a 
rationale for his or her conclusions 
and confirm that the claims file was 
available for review.  

3.	Upon completion of the foregoing, 
readjudicate the Veteran's claim of 
entitlement to service connection 
for a left eye disorder, based on a 
review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

